DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6, 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US 8931875) in view of Takada et al. (US 5596353).
Regarding to claims 1, 6, 11:
Kosaka et al. discloses a printhead comprising: 
	a controller including a circuit (FIG. 12C, element HEAD DRIVER);
                             a plurality of ejection dies that each includes a plurality of thermal ejection mechanisms that eject printing material responsive to ejection control signals (FIG. 12A, elements 34a-d);
              a temperature sensor (FIG. 12C, elements SENSOR 0-2) coupled to the plurality of ejection dies (FIG. 12c, element 28a, CP0-3) to send temperature signals to the controller (FIG. 12C, element HEAD DRIVER); and 
              a heater (FIG. 12C, elements SUB HEATERS) coupled to the plurality of ejection dies to apply heat to at least one ejection die in the plurality of ejection dies based on heater control signals from the controller without causing the thermal mechanism to eject the printing material (FIG. 14 and column 12, lines 52-63: The pulse width driving the sub-heaters of a chip is updated accordantly to the detected temperature of the chip), 
wherein the controller to:
	provide the control signals to the heater (FIG. 12C: The HEAD DRIVER drives the SUB HEATER DRIVE SIGNAL GENERATING UNIT to send DRIVE SIGNALS to the SUB HEATERS. FIG. 13A shows the drive signal to drive the sub heaters); and 
	adjust the heat that the heater applies to the at least one ejection die based on the temperature signals sent by the temperature sensor, by modifying the heater control signals, to compensate for changes in the at least one ejection die (FIG. 13A-B and FIG. 14: In the sub-heater control sequence, the pulse width of pulse P4 is modified accordantly to the measured temperature by the temperature sensors (FIG. 14, step S1601) by referring to the sub-heater pulse table to update the pulse width of pulse P4 (FIG. 14, step S1603), the updated pulse P4 is then provided to a sub heater in order to adjust the heat applied to that sub heater (column 12, lines 45-52)).
Kosaka et al. however does not teach a density measurement component, including a sensor, to detect density of the printing material deposited on a print media by the printhead and to provide feedback data indicative of the detected density to the controller, wherein the controller adjusts the heat that the heater applies to the at least one ejection die based on the density detected by the density measurement component.
Takada et al. discloses a printing apparatus comprising an inkjet printhead (FIG. 1, element 1001) for depositing ink drops on a print media to form images, and a density sensor (FIG. 1, element 1014) for measuring the density of the ink drops deposited on the print media (FIG. 1, element 1017) by the printhead, wherein the measured density is provided for further controlling the temperature of the printhead (FIG. 1, element 1001) by driving the a sub-heater in the printhead (column 7, line 65 to column 8, line 13: Adjusting the temperature of the printhead to a proper temperature to correct the uneven image density, wherein the uneven image density of a test pattern formed by the printhead is read by the uneven density reading means (the density sensor 1014) (FIG. 31, step S23), and wherein the adjustment of the printhead temperature is done by driving a heating means that does not cause ink ejection).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Kosaka’s printing apparatus to include a sensor for measuring the density of ink drops deposited on the print media in order to drive of the sub-heater in the printhead to regulate the temperature of the printhead as desired to ensure the printing quality as taught by Takada et al. (FIG. 1).

	Regarding to claims 2, 9, 12: wherein the heater applies heat to the at least one ejection die based on control signals received from the controller in response to the temperature signals, and the heater of each printhead is to adjust the temperature of the respective ejection die in response to the control signals (Kosaka et al.: FIG. 12C).
	Regarding to claim 3: wherein the ejection dies are associated with corresponding performance profiles comprising temperature based settings, the performance profiles including performance characteristics resulting from different temperatures of the ejection dies (Kosaka et al.: Abstract: The performance profiles is the weighted average).
Regarding to claims 4, 8: wherein the plurality of ejection dies is one group of ejection dies and a plurality of ejection dies included in the printhead (Kosaka et al.: FIG. 12A, elements 34a-d), the temperature sensor is to monitor and send temperature data to the controller, the temperature data being indicative of different temperatures associated with respective ones of the plurality of ejection dies (Kosaka et al.: FIG. 12C: Each group of temperature sensors  0-2 senses and provides an individual ejection head CP0-CP3).
Response to Arguments
5/11/2021 have been fully considered but they are not persuasive. Please see the newly citation and explanations as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	
/LAM S NGUYEN/Primary Examiner, Art Unit 2853